DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stephen Schott on 2/11/2021.

The application has been amended as follows: 


In claim 2, change “of equal length and width such that tissue above one prong could not fall into the lower prong,” to -- of equal length and width, --.

In claim 20, change “insertion into the camera opening.” to -- insertion into one of the camera openings. --.

Cancelled claim 21.

In claim 22, change “claim 1” to -- claim 2 --.
In claim 22, change “2 mm and cannot be substantially changed.” to -- 2mm. --.

Cancelled claim 24.

Reasons for Allowance
Claims 2-4, 14-20, and 22-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Amended independent claim 2 would recite, inter alia, “a surgical guide comprising: a unitary head comprising a tool opening therethrough; and two prongs unitarily molded directly with the unitary head, wherein the prongs are of equal length and width, wherein a gap separates the prongs, wherein a gap distance between the prongs is substantially maintained in use; wherein the gap separating the prongs is in fluid communication with the tool opening in the head; wherein the tool opening in the head comprises a blade slot configured to receive a cutting tool and two camera openings, either one of the camera openings configured to receive a camera” (underlined for emphasis) is neither disclosed or taught by any of the prior art of record.
Since none of the other prior art of record explicitly teaches or fairly suggests, alone or in combination, the combination of elements/steps in claim 2, these claims are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA F WU whose telephone number is (571)272-9851.  The examiner can normally be reached on M-F: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on 571-270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/P.F.W./Examiner, Art Unit 3795                                                                                                                                                                                                        February 12, 2021

/RYAN N HENDERSON/Primary Examiner, Art Unit 3795